Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 9 and 17 (amended)
lines 4 and 8, respectively, “…a thermal state and thermal comfort…” are amended to --…a thermal state and a thermal comfort…--.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The objection to the drawings, the objection to claim 16, and the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office Action mailed 07/16/2020, are withdrawn in light of the amendments and remarks received on 10/16/2020.

The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “…receiving a second communication indicating a second thermal state of a second person that is outside of the vehicle, determining a seat assignment in the vehicle for the second person before the second person enters the vehicle, determining a preconditioning climate change operation based at least in part on the second thermal state, and causing the climate control component to implement the preconditioning climate change operation for a second area of the vehicle, at the location of the seat assignment for the second person.”
The closest prior art of record (US 2015/0127215 to Chaterjee) does not teach determining a seat assignment in the vehicle for the second person before the second person enters the vehicle and causing the climate control component to implement the preconditioning climate change operation for a second area of the vehicle, at the location of the seat assignment for the second person. Although Chaterjee teachings are similar, there is no teaching in the prior art of record that would, reasonably and 

The prior art of record does not anticipate nor render obvious the combination set forth in claims 9 and 17, and specifically does not teach or suggest “…receiving…communication from a mobile device including an indication made by a vehicle occupant of a thermal state and a thermal comfort of the vehicle occupant in an area of the vehicle cabin, wherein the thermal comfort is different than the thermal state and indicates a comfort level of the vehicle occupant in the thermal state;”
The closest prior art of record (US 2015/0127215 to Chaterjee) does not teach receiving a communication from a mobile device including an indication made by a vehicle occupant of a thermal comfort of the vehicle occupant in an area of the vehicle cabin. Although Chaterjee teaches receiving a communication from a mobile device regarding a thermal state of a vehicle occupant/user, neither Chaterjee nor any other prior art, teaches or suggests, reasonably and in absence of impermissible hindsight, the possibility of also receiving a communication regarding a thermal comfort of the same vehicle occupant. Therefore, there is no motivation to one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims 9 and 17. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763